Exhibit 10.1

 

Execution version

 

SHARE TRANSFER AGREEMENT

 

BETWEEN

 

FIRSTCITY DIVERSIFIED HOLDINGS LLC

 

FIRSTCITY EUROPE CORPORATION

 

FIRSTCITY SERVICING CORPORATION

 

The Transferors

 

AND

 

MIROMESNIL GESTION

 

The Transferee

 

IN THE PRESENCE OF

 

UBN S.A.S.

 

MR. PATRICE MOURRUAU

 

MR. JEREMIE DYEN

 

DATED NOVEMBER 7, 2012

 

--------------------------------------------------------------------------------


 

BETWEEN THE UNDERSIGNED:

 

1.                                     FirstCity Europe Corporation, a Texas
company with capital of USD 1,000, maintaining its head office at 6400 Imperial
Drive, Waco, Texas 76714-8216 (United States) and identified under the number
136416300, represented by Mr. James T. Sartain, duly authorized for this
purpose, (“FirstCity Europe Corporation”);

 

2.                                     FirstCity Servicing Corporation, a Texas
company maintaining its head office at 6400 Imperial Drive, Waco, Texas
76714-8216 (United States) and identified under the number 800202940,
represented by Mr. James T. Sartain, duly authorized for this
purpose, (“FirstCity Servicing Corporation”);

 

3.                                     FirstCity Diversified Holdings, a Texas
company maintaining its head office at 6400 Imperial Drive, Waco, Texas
76714-8216 (United States) and identified under the number 801249203,
represented by Mr. James T. Sartain, duly authorized for this purpose,
(“FirstCity Diversified Holdings”);

 

FirstCity Europe Corporation, FirstCity Servicing Corporation and FirstCity
Diversified Holdings being called collectively the “Transferors” and
individually a “Transferor.”

 

4.                                     Miromesnil Gestion, a business
corporation [société anonyme] with capital of 108,066.25 euros, maintaining its
head office at 96-98, Avenue Raymond Poincaré — 75116 Paris, identified under
the number 572 206 829 RCS Paris, represented by its President and CEO,
Mr. Jérémie Dyen, duly authorized for this purpose, (“Miromesnil Gestion”);

 

Miromesnil Gestion being hereinafter called “Transferee.”

 

IN THE PRESENCE OF:

 

5.                                     UBN, a simplified business corporation
with capital of 1,909,660.25 euros, maintaining its head office at 96-98, Avenue
Raymond Poincaré — 75116 Paris, identified under the number 382 312 700 RCS
Paris, represented by its president, Patrice Mourruau, duly authorized for this
purpose, (the “Company”).

 

6.                                     Mr. Patrice Mourruau, a French citizen,
born on June 23, 1947 in Chatenay-Malabry (92290), residing at 288 A, route de
Lausanne — 1293 Bel Levue (Switzerland), acting in his capacity as
representative of the Shareholders of Group A (as these terms are defined in the
Agreement, itself defined hereinbelow); and

 

7.                                     Mr. Jérémie Dyen, a French citizen, born
on October 7, 1976 in Aix-les-Bains (73100) and residing at 171, rue de
l’Université, 75007 Paris, acting in his capacity as representative of the
Shareholders of Group D (as these terms are defined in the Agreement, itself
defined hereinbelow).

 

Parties 1. to 7. being hereinafter called the “Parties” and individually a
“Party.”

 

WHEREAS:

 

The Transferors are long-standing shareholders of the Company and its
subsidiaries, whose growth they actively supported after they acquired their
initial equity interest.

 

--------------------------------------------------------------------------------


 

Following various discussions, the Transferors and the Transferees have agreed
to transfer all of the shares of the Company held by the Transferors
(collectively, the “Shares” and individually a “Share”) to the Transferee, in
accordance with the terms and conditions indicated in this document (the
“Transfer agreement”).

 

The purpose of the Transfer agreement is to set forth the terms and conditions
of the transfer of the Shares (the “Transfer”), the Transfer being scheduled to
take place no later than December 20, 2012 (the “Closing Date”).

 

THEREFORE, IT HAS BEEN AGREED AS FOLLOWS:

 

ARTICLE 1
DÉFINITIONS

 

1.1                              The following terms have the meaning attributed
to them by the stipulations of the Transfer agreement, as indicated hereinbelow:

 

Transfer agreement

 

Has the meaning given to it in the recitals of the Transfer agreement.

 

 

 

Share

 

Has the meaning given to it in the recitals of the Transfer agreement.

 

 

 

Annex

 

Means any annex of the Transfer agreement.

 

 

 

Article

 

Means any article of the Transfer agreement.

 

 

 

Transferor(s)

 

Has the meaning given to it in the presentation of the parties of the Transfer
agreement.

 

 

 

Transfer

 

Has the meaning given to it in the recitals of the Transfer agreement.

 

 

 

Transferee

 

Has the meaning given to it in the presentation of the parties of the Transfer
agreement.

 

 

 

Closing Date

 

Has the meaning given to it in the recitals of the Transfer agreement

 

 

 

Entity

 

Means any individual or legal entity, jointly-owned company, investment fund or
other entity having or not having legal personality, French or not.

 

 

 

Firstcity Diversified Holdings

 

Has the meaning given to it in the presentation of the parties of the Transfer
agreement.

 

 

 

Firstcity Europe Corporation

 

Has the meaning given to it in the presentation of the parties of the Transfer
agreement.

 

 

 

Firstcity Servicing Corporation

 

Has the meaning given to it in the presentation of the parties of the Transfer
agreement.

 

 

 

Miromesnil Gestion

 

Has the meaning given to it in the presentation of the parties of the Transfer
agreement.

 

 

 

Agreement

 

Means the agreement of the shareholders of the Company signed on June 26, 2012
by the Shareholders of Group A, the Shareholders of Group B, the

 

--------------------------------------------------------------------------------


 

 

 

Shareholders of Group C and the Shareholders of Group D.

 

 

 

Party(ies)

 

Has the meaning given to it in the presentation of the parties of the Transfer
agreement.

 

 

 

Transfer Price

 

Has the meaning given to it in Article 3.1 of the Transfer agreement.

 

 

 

Company

 

Has the meaning given to it in the presentation of the parties of the Transfer
agreement.

 

 

 

Security

 

Means any pledge, lien, mortgage, bond or other real or personal security and
more particularly the pledges of securities accounts number 3bis and 54bis held
respectively by First City Europe Corporation and First City Servicing
Corporation in favor of Bank of Scotland PLC on June 26, 2012.

 

1.2                              The terms defined by the stipulations of the
Agreement and used in this Transfer agreement retain, for the needs of the
Transfer agreement, the same definition as the one attributed to them in the
stipulations of the Agreement.

 

ARTICLE 2
TRANSFER OF THE SHARES

 

2.1                              On the Closing Date, the Transferors will
transfer and convey and the Transferee will acquire the shares in full and
complete ownership according to the terms indicated in the Transfer Agreement,
in accordance with the breakdown given in Annex 2.1.

 

2.2                              On the Closing Date, the Transfer will result
in the transfer to the Transferee of full and complete ownership of the Shares
along with the rights to dividends and interest as of the transfer of ownership
of the Shares, the Transferors subrogating the Transferee, on the Closing Date,
in all the rights, actions and obligations resulting from ownership of the
Shares.

 

2.3                              The Transferee will be entitled, as of the
Closing Date, to all dividends attached to the Shares.

 

ARTICLE 3
PRICE OF THE SHARES

 

3.1                              The total transfer price for all of the Shares
is twenty million euros (€ 20,000,000) (the “Transfer Price”), or a rounded
price per Share of € 48.523668.

 

3.2                               The Transfer price is firm, final and
non-revisable.

 

3.3                              The Transfer Price, divided among the
Transferors in accordance with what appears in Annex 3.3,  will be paid in cash
on the Closing Date via irrevocable and confirmed bank transfer to FirstCity
International Corporation, a Texas company maintaining its head office at 6400
Imperial Drive, Waco, Texas 76714-8216 (USA) and identified under the number
1426267-00, which will constitute payment in full of the Transfer Price to each
of the Transferors.

 

--------------------------------------------------------------------------------


 

ARTICLE 4

 

CONDITIONS PRECEDENT FOR THE TRANSFER

 

The Transfer is subject to the satisfaction no later than on the Closing Date of
the following conditions precedent:

 

4.1                               Absence of Securities

 

The Transferors agree, pursuant to the Transfer agreement, (i) to obtain as soon
as possible the release of all Securities relating to the Shares and (ii) to
provide the Transferee with a copy of the documents recording the release of the
Securities applicable to the Shares, it being stated that the final drafts of
the documents releasing the Bank of Scotland Securities on the Shares will be
sent for information purposes by the Transferors to the Transferee at least
fifteen days before the Closing Date and that the originals of these release
documents will be provided by the Transferors to the Transferee no later than on
the Closing Date.

 

4.2                              Waiver by the Shareholders of Group A and the
Shareholders of Group D of exercise their Preemptive Right pursuant to article 6
of the Agreement

 

The Transferee, Mr. Patrice Mourruau and Mr. Jérémie Dyen guarantee (i) that
they will obtain as soon as possible, from the Shareholders of Group A and from
the Shareholders of Group D documents establishing their respective waivers of
exercise the Preemptive Right from which they benefit pursuant to article 6 of
the Agreement and (ii) that they will deliver a certified true copy of these
documents to the Transferee.

 

4.3                              Approval of the Transferee pursuant to article
13 of the Company’s bylaws and preemptive procedure pursuant to article 6 of the
Agreement

 

So that the Transferors can give the notifications required by article 13 of the
Company’s bylaws and by article 6 of the Agreement, the Transferee agrees to
provide the Assignors with all the information required in article 13 of the
Company’s bylaws and in article 6 of the Agreement within three (3) business
days following the date this agreement is signed.

 

The Transferee and the Company agree to provide the Transferors with a certified
true copy of the documents mentioned in article 13 of the Company’s bylaws
relating to approval, if the Transfer is carried out, of the Transferee.

 

4.4                              Agreement of the Transferors for the
designation of a new permanent representative of the company on the MCS
Supervisory Board

 

On the Closing Date, the Transferors agree not to oppose the replacement of
Mr. James T. Sartain as permanent representative of the Company on the MCS
Supervisory Board and to give up all rights of representation on this Board that
they benefit from pursuant to the Agreement.

 

ARTICLE 5
DELIVERY OF DOCUMENTS ON THE CLOSING DATE

 

5.1                     Delivery of documents by the Transferors to the
Transferee

 

On the Closing Date, the Transferors will deliver to the Transferee in exchange
for delivery of the documents mentioned in article 5.2 below and payment of the
Transfer Price by the Transferee:

 

--------------------------------------------------------------------------------


 

(i)                                                       The transfer orders
conform to the drafts appearing in Annex 5.1(i), materializing the Transfer of
the Shares to the Transferee, it being stated that the transfer orders will be
delivered when the bank of FirstCity International Corporation has confirmed
that the bank has been credited with the full amount of the Transfer Price;

 

(ii)                                                             The letter of
resignation of Mr. James T. Sartain as representative of Group B on the board of
directors of the Company, this resignation taking effect on the Closing Date.  A
copy of the draft letter of resignation is provided in Annex 5.1(ii).

 

5.2                     Deliveries of documents by the Transferee to the
Transferors

 

On the Closing Date, the Transferee will provide the Transferors with:

 

(i)                                                       A copy of the decision
made by the competent body for the Transferee approving the Transferee as new
shareholder of the Company in accordance with the approval procedure mentioned
in article 13 of the Company’s bylaws;

 

(ii)                                                    A copy of the
irrevocable bank transfer order of the amount of the Transfer Price to FirstCity
International Corporation to the bank account whose details are provided in
Annex 5.2(ii) or to any other bank account indicated by the Transferors to the
Transferee prior to the Closing Date.

 

5.3                               Delivery of documents by the Company to the
Transferors

 

On the Closing Date, the Company will provide the Transferors with a copy of the
register of share transfers and of the shareholder accounts of the Transferors
as of the date of the Transfer, certified true by the Company’s legal
representative.

 

ARTICLE 6
REPRESENTATIONS

 

6.1                     Representations of the Transferors

 

The Transferors represent, each in its own regard:

 

(i)                                              that they have full capacity
and the powers to enter into the Transfer Agreement and to perform their
obligations pursuant to it;

 

(ii)                                           that they have validly acquired
or subscribed to the Shares, which are therefore validly held in full ownership,
and that there are no Securities on the Shares on the Closing Date.

 

6.2                     Representations of the Transferee

 

The Transferee represents:

 

(i)                                     that it was validly set up and validly
exists in conformity with French law;

 

(ii)                                  that it is not subject to any of the
procedures appearing in the Sixth Book of the Commercial Code relating to
“Difficulties of Companies”;

 

(iii)                               that it has full capacity and powers to
enter into the Transfer Agreement and to perform its obligations pursuant to it
and that the obligations arising from it validly bind it;

 

--------------------------------------------------------------------------------


 

(iv)                              that it will have, no later than on the
Closing Date, the funds necessary to pay the Transferors the Transfer Price; and

 

(v)                                 that the Transfer will be made without any
other guarantee and condition other than those cited in articles 5 and 6 above.

 

ARTICLE 7

 

MISCELLANEOUS PROVISIONS

 

7.1                               Invalidity

 

If any of the stipulations of the Transfer Agreement proves to be invalid or
unenforceable:

 

(i)                                     the validity of the other stipulations
and the fact that they are enforceable will not be affected or compromised in
any way;

 

(ii)                                  the Parties will negotiate in good faith
in order to replace the stipulations in question with valid and enforceable
stipulations as close as possible to the mutual intent of the Parties or, if
this mutual intent  cannot be determined, the intent of the Party that the
invalid or unenforceable stipulation aimed to protect.

 

7.2                               Indivisibility

 

The Transfer Agreement, including its recitals, its Annexes, any potential
amendments and their annexes, barring any stipulation to the contrary,
constitute an inseparable whole of which no term or provision may be modified in
any way whatsoever except by written amendment.

 

7.3                               Absence of waiver

 

Waiver of one of the stipulations of this agreement is possible only by written
document, which must be validly signed by the party against which the
modification or the waiver is invoked.  A delay in exercising a right granted to
a Party is not equivalent to a waiver of any breach or violation on the part of
the other Parties to this agreement.

 

No waiver of any of the stipulations of the Transfer agreement will be
considered to constitute a waiver of any other of its stipulations.

 

7.4                               Taxes - Costs

 

The registration taxes owed for the Transfer will be paid by the Transferee, who
agrees to do so as well as to proceed with the registration and payment of the
registration taxes pertaining to the Transfer within the legal time frames.

 

Each of the Parties will pay all of the consultants’ fees relating to the
implementation of the Transfer Agreement as well as for the operations that are
mentioned in it.

 

7.5                               Entire Agreement

 

The Transfer Agreement constitutes the entire agreement between the Parties
related to its purpose. It replaces all prior agreements or documents, written
or verbal, of any kind related to its purpose.

 

--------------------------------------------------------------------------------


 

ARTICLE 8
NOTICES — ELECTION OF DOMICILE

 

All notices required or allowed pursuant to the stipulations of the Transfer
Agreement or required by a law or regulation, must be given in writing, in
French, accompanied by an English translation when the recipient of the notice
is one of the Transferors, and will be deemed validly given when delivered in
person in exchange for receipt or when sent by registered letter, return receipt
requested or by fax confirmed the same day by registered letter, return receipt
requested, sent to the recipients at  the addresses given at the beginning of
this agreement or to any other address that the Parties may indicate at a later
date.

 

Notices delivered in person will be considered to have been received on the date
of their delivery in exchange for receipt. Notices given by registered letter
will be considered to have been received on the date of first presentation of
the registered letter by the postal services as indicated on the acknowledgment
of receipt.

 

Notices given by fax will be considered to have been validly received on the fax
transmission date, on the express condition that this is confirmed on the same
day by registered letter, return receipt requested.

 

ARTICLE 9
APPLICABLE LAW — COMPETENT COURT

 

The Transfer Agreement is governed by French law and must be interpreted in
accordance with it. The same will be true for the documents that are drawn up
afterwards.

 

All disputes relating to the interpretation or to the performance of the
Transfer Agreement will be subject to the jurisdiction of the Commercial Court
of Paris.

 

Executed in Paris,

On November 7, 2012,

In nine (9) originals, including two (2) for registration needs.

 

 

 

 

FirstCity Diversified Holdings LLC

 

FirstCity Europe Corporation

By: James T. Sartain

 

By: James T. Sartain

Title: President

 

Title: President

 

 

 

 

 

 

FirstCity Servicing Corporation

 

Miromesnil Gestion

By: James T. Sartain

 

By: Jérémie Dyen

Title: President

 

Title: President & CEO

 

--------------------------------------------------------------------------------


 

 

 

 

UBN

 

Mr. Patrice Mourruau

By: Patrice Mourruau

 

Representative of the Shareholders of Group A

Title : president

 

 

 

 

 

 

 

 

Mr. Jérémie Dyen

 

 

Representative of the Shareholders of Group D

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 2.1

DESCRIPTION OF THE BREAKDOWN OF THE SHARES IN CONNECTION WITH THE TRANSFER

 

TRANSFERORS

 

NUMBER OF SHARES

 

TRANSFEREE

FirstCity Europe Corporation

 

281,647 Shares

 

Miromesnil Gestion

FirstCity Servicing Corporation

 

123,523 Shares

 

Miromesnil Gestion

FirstCity Diversified Holdings LLC

 

7,000 Shares

 

Miromesnil Gestion

 

--------------------------------------------------------------------------------


 

ANNEX 3.3

BREAKDOWN OF THE TRANSFER PRICE

 

TRANSFEREE

 

TRANSFER PRICE

 

TRANSFERORS

Miromesnil Gestion

 

13,666,545.52 euros

 

FirstCity Europe Corporation

Miromesnil Gestion

 

5,993,789.042 euros

 

FirstCity Servicing Corporation

Miromesnil Gestion

 

339,665.676 euros

 

FirstCity Diversified Holdings LLC

 

--------------------------------------------------------------------------------


 

ANNEX 5.1(1)

DRAFT TRANSFER ORDERS

 

--------------------------------------------------------------------------------


 

ANNEX 5.1(11)

DRAFT LETTER OF RESIGNATION

 

Letter of resignation as director of UBN

 

UBN SAS

Attn.:  The chairman and members of the board of directors

96-98, avenue Raymond Poincaré

75116 Paris

382 312 700 RCS Paris

 

[            ], 2012

 

Regular mail delivered in person in exchange for receipt

 

Dear Sirs:

 

I hereby, in accordance with the conditions of withdrawal of the companies of
the FirstCity group from the capital of UBN, as designated representative of
FirstCity Diversified Holdings LLC, FirstCity Europe Corporation and FirstCity
Servicing Corporation (collectively “FirstCity”) resign my office as director of
the company UBN.

 

This decision will take effect today, provided that FirstCity, or any entity of
the FirstCity group designated for this purpose, has received in the bank
accounts designated for this purpose, the entire transfer price agreed upon for
the transfer of the entire equity interest of FirstCity in UBN to the company
Miromesnil Gestion (572 206 829 RCS Paris).

 

As soon as my successor is appointed, please carry out the subsequent legal
formalities and send me a copy of the amended Kbis certificate.

 

Sincerely,

 

Mr. James T. Sartain

 

--------------------------------------------------------------------------------


 

ANNEX 5.2(II)

STATEMENT OF BANK PARTICULARS (RIB) OF FIRSTCITY INTERNATIONAL CORPORATION

 

BNP PARIBAS

 

Space reserved for the recipient of the statement.

 

Account holder

 

FIRST CITY INTERNATIONAL CORP

 

Domiciliation

 

PARIS AG-CENTRALE ENTREPRISES (00818)

 

Bank particulars:

30004 00818 00012199392 27

IBAN:

FR76 3000 4008 1800 0121 9939 227

BIC:

BNPAFRPPPVD

 

--------------------------------------------------------------------------------